DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 1/31/2022 including original claims 1-46, out of which, claims 1, 21, and 23 have been amended. ,. Claims 4-6, 11-20, 22, 24, 26-27, 31-32, 34-44 and 46 have been cancelled. Remaining claims 1-3,7-10, 21, 23, 25, 28-30, 33, and 45 are pending consideration.
Allowable Subject Matter
Claims 1-3,7-10, 21, 23, 25, 28-30, 33, and 45 are allowed.
As recited by claim 1;
receiving monitoring indication information transmitted by a network device, wherein the monitoring indication information is used to indicate whether a paging message needs to be monitored or not; and 
monitoring the paging message according to the monitoring indication Information; wherein, the monitoring indication information is received for one tine at each paging occasion , or is received for one time at a plurality of paging occasions: 
Or the monitoring indication information is further used to indicate whether the paging message needs to be monitored at a current paging occasion or not, or is further used to indicate whether the paging message needs to be monitored at next N paging occasions or not, wherein the N is an integer greater than or equal to 1:, 
wherein, the monitoring the paging: message according to the monitoring 

 blindly detecting, In a case that the monitoring Indication information indicates that the paging message needs to be monitored, « physical downlink control channel scrambled by a paging radio network temporary identity;
receiving and decoding data information transmitted in a physical downlink share channel 
scheduled by the physical downlink contra) channel: and 
delivering the decoded data information to a higher layer for parsing the paging message, to acquire a corresponding paging message.

As recited by claim 21;
receiving monitoring indication information transmitted by a network device, where in the monitoring indication information is used to indicate whether a paging message needs to be monitored or not; and 
monitoring the paging message according to the monitoring indication information; wherein, the monitoring indication information is received for one time at each paging occasion, or is received for one time at a plurality of paging occasions; 
or,
 the monitoring indication information is further used to indicate whether the paging message needs to be monitored at a current paging occasion or not, or is further used to indicate whether the paging message needs to be monitored at next N paging occasions or not, where in the N is an integer greater than or equal to 1; 
wherein the processor further implements following steps: 
blindly detecting, in a case that the monitoring Indication information indicates that the  paging message needs to be monitored, a physical downlink control  channel scrambled by a. paging radio network temporary identity: 
receiving and decoding data information transmitted in a physical downlink share channel scheduled by the physical downlink control channel: and 
delivering the decoded data information to a higher layer for parsing the paging message to  acquire a corresponding paging message.

As recited by claims 23 and 45 ;
transmitting monitoring indication information to one or more terminals, wherein the monitoring indication information is used to indicate whether a paging message needs to be monitored or not: 
wherein the monitoring indication information is transmitted for one time at each paging occasion for the one or more terminals, or is transmitted for one time at a plurality of paging occasions for the one or more terminals; 
or, 
the monitoring indication information is further used to indicate whether the paging message needs to be monitored at a current paging occasion or not, or is further used to indicate whether the paging message needs to be monitored at next N paging occasions or not, wherein the N is an integer greater than or equal to 1; 
wherein the method further comprises: transmitting data information in a 
physical downlink channel scheduled by a physical downlink control channel.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malladi (US 20080205348 ) discloses An acknowledgment (ACK) mapping automation that reduces overhead for a wireless communication systems such as UTRAN-LTE, Global System for Mobile communications (GSM: originally from Groupe Special Mobile), High-Speed Downlink Packet Access (HSDPA), or any packet-switched system, by providing a mapping of uplink (UL) location (i.e., modulation location in time, frequency and code) based upon a downlink (DL) allocations. Aspects address dynamic and persistent scheduling of user equipment (EU) with a selected combination of implicit and explicit mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/INDER P MEHRA/                Primary Examiner, Art Unit 2647